DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 41 and 42 in the response filed 4/27/21 is acknowledged.
Claims 41-44, 62, and 74-76 are pending in the application and are examined below.
Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive. Applicant argues on p. 5-6 that Bianchini and Trudell fail to disclose the newly added limitations regarding the patient contact areas of the lower torso portion and hip portion, because the references’ hip portions are larger than the lower torso portions. However, according to the interpretation of patient contact area below in the body of the rejection, Bianchini discloses the newly added limitations. Please see detailed rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-44 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchini EP 234 372 A2 in view of Trudell US 5,449,338 further in view of Crawford et al. US 6,039,707.
Regarding claim 41, Bianchini discloses a scoliosis brace 1a (figs. 1-3 and [0013], corset for treatment of scoliosis), comprising: a laterally positioned upper torso portion, a laterally positioned lower torso portion having a patient contact area, a laterally positioned hip portion having a patient contact area smaller than the patient contact area of the lower torso portion (please see annotated fig. A below, which identifies each portion, all of them being laterally positioned on the side of the device and capable of being worn on their respective body parts; furthermore, patient contact areas of the lower torso portion and the hip portion are indicated in the figure by circles (the patient contact areas would be the projection of the designated circles on the inner surface of the lower torso and hip portions, which would directly contact the wearer); please note that dictionary.com defines area as “a section, portion, or part”; in this case, the designated patient contact areas are each a portion of the inner surface of the lower torso portion and the hip portion, and they are capable of contacting the patient), a laterally positioned upper strut coupling the upper torso portion with the lower torso portion, a laterally positioned lower strut coupling the lower torso portion with the hip portion (annotated fig. A, the upper strut intervenes between and couples the upper torso portion and lower torso portion, and the lower strut intervenes between and directly couples the lower torso portion and the hip portion).
Bianchini is silent on each of the laterally positioned upper torso portion, laterally positioned lower torso portion, and laterally positioned hip portion being a pad.
However, Trudell teaches an analogous scoliosis brace 10 (fig. 1 and col. 1, lines 5-7) comprising a laterally positioned upper torso portion 13, a laterally positioned lower torso portion 14, and a laterally positioned hip portion 15, each portion being a pad (fig. 4 and col. 4, lines 17-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified each of the laterally positioned upper torso portion, laterally positioned lower torso portion, and laterally positioned hip portion of Bianchini to be a pad, as taught by Trudell, to provide a comfortable, cushioned surface to interface the patient.
Bianchini in view of Trudell is silent on a flexible belt configured to wrap around left and right sides of a mid-portion of a wearer and overlay both the lower torso pad and the lower strut.
However, Crawford teaches a brace for the torso (fig. 1) comprising a flexible belt 11 configured to wrap around left and right sides of a mid-portion of a wearer (figs. 1 and 4 and col. 4, lines 10-14, leather belt 11 capable of wrapping around the torso) and overlay both an analogous lower torso pad 12 and an analogous lower strut 16 (fig. 1 shows the belt 11 overlying both the lateral band 12 and the vertical strut 16, which can both be worn on the lower torso as shown in the figure; col. 4, line 6-10 describes band 12 including an inner cushion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the brace of Bianchini in view of Trudell with a flexible belt configured to wrap around left and right sides of a mid-portion of a wearer and overlay both the lower torso pad and the lower strut, as taught by Crawford, to increase security of the lower torso pad and lower strut around the body of the wearer.

    PNG
    media_image1.png
    628
    646
    media_image1.png
    Greyscale

Regarding claim 42, Bianchini in view of Trudell further in view of Crawford discloses the claimed invention as discussed above.
Bianchini further teaches an anteriorly positioned upper torso portion, coupled to the laterally positioned upper torso portion using a curved strut (annotated fig. A).
Bianchini is silent on the anteriorly positioned upper torso portion being a pad.
However, Trudell further teaches an analogous anteriorly positioned upper torso portion 12 being a pad (fig. 1 and col. 4, lines 17-26, shell 12 includes an inner foam layer 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the anteriorly positioned upper torso portion 
Regarding claim 43, Bianchini in view of Trudell further in view of Crawford discloses the claimed invention as discussed above.
Bianchini is silent on the flexible belt being configured to be positioned above the hip pad.
However, Crawford further teaches the flexible belt 11 being configured to be positioned above an analogous hip pad 14 when the brace is worn (fig. 1, the flexible belt 11 simultaneously overlies the torso pad 12 and is positioned above the hip pad 14; col. 4, lines 15-17, lower lateral band 14 is constructed in a similar way to the upper band 12 and is thus cushioned on its inner side as well). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the flexible belt of Bianchini in view of Trudell further in view of Crawford to be configured to be positioned above the hip pad, as taught by Crawford, so that the belt increases security of the lower torso pad and lower strut on the body of the wearer around the mid portion/waist of the wearer above the hip.
Regarding claim 44, Bianchini in view of Trudell further in view of Crawford discloses the claimed invention as discussed above.
Bianchini is silent on the upper strut having multiple mechanical couplings configured to provide height adjustment between the upper torso pad and the lower torso pad.
However, Trudell further teaches an analogous strut 25 (fig. 2 and col. 2, lines 56-57, posterior upright 25) having multiple mechanical couplings 158 configured to provide height adjustment between the upper torso pad 13 and the lower torso pad 14 (fig. 3 and col. 3, lines 30-40, screws 158 that extend through openings 28 of the posterior strut 25 adjustably couple upper torso pad/shell 13 to the strut, such that the upper torso pad/shell 13 would be vertically adjustable relative to the lower torso pad 14).

Regarding claim 62, Bianchini in view of Trudell further in view of Crawford discloses the claimed invention as discussed above.
Bianchini is silent on the lower strut having multiple mechanical couplings configured to provide height adjustment between the hip pad and the lower torso pad.
However, Trudell further teaches an analogous strut 27 (fig. 1 and col. 2, lines 56-57, anterior upright 27) having multiple mechanical couplings 248 configured to provide height adjustment between the hip pad 15 and the lower torso pad 14 (fig. 3 and col. 3, lines 57-68, screws 248 that extend through the anterior strut 27 adjustably couple lower torso pad/shell 14 to the strut via openings 28, such that the lower torso pad/shell 14 would be vertically adjustable relative to the hip pad 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lower strut of Bianchini in view of Trudell further in view of Crawford to have multiple mechanical couplings configured to provide height adjustment between the hip pad and the lower torso pad, as taught by Crawford, “to accommodate a plurality of different patients, the growth over time of a single patient, and to change the forces being applied” (col. 3, lines 65-68).
Claims 74-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bianchini EP 234 372 A2 in view of Trudell US 5,449,338 further in view of Crawford et al. US 6,039,707 and Farfan de los Godos US 4,691,696.
Regarding claim 74, Bianchini in view of Trudell further in view of Crawford discloses the claimed invention as discussed above.
Bianchini in view of Trudell further in view of Crawford is silent on an anterior connector configured to couple the upper torso pad with an anterior portion of the belt with respect to the upper strut when the brace is worn.
However, Farfan de los Godos teaches a spinal brace 10 (fig. 3 and col. 1, lines 5-6) comprising an anterior connector 24 configured to couple an analogous torso pad 20 with an anterior portion of the belt 12 with respect to an analogous strut 18 when the brace 10 is worn (col. 4, lines 3-4 and 30-31, strut 18 is also coupled to a pad 20; col. 4, lines 32-36, strap 24 extends from the upper portion of strut 18, which comprises pad 20, to the forward/anterior part of belt 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the brace of Bianchini in view of Trudell further in view of Crawford with an anterior connector configured to couple the upper torso pad with an anterior portion of the belt with respect to the upper strut when the brace is worn, as taught by Farfan de los Godos, since the anterior connector forms part of a movement limiting means that resists rearward movement of the contact point of the pad, such that the pad is further maintained in the correct position on the body (col. 2, lines 37-47).
Regarding claim 75, Bianchini in view of Trudell further in view of Crawford and Farfan de los Godos discloses the claimed invention as discussed above.
Bianchini in view of Trudell further in view of Crawford is silent on a posterior connector configured to couple the upper torso pad with a posterior portion of the belt with respect to the upper strut when the brace is worn.
However, Farfan de los Godos further teaches a posterior connector 26 configured to couple the upper pad 20 with a posterior portion of the belt 12 with respect to the strut 18 when the brace 10 is worn (fig. 3 and col. 4, lines 32-41, strap 26 extends from the upper portion of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the brace of Bianchini in view of Trudell further in view of Crawford and Farfan de los Godos with a posterior connector configured to couple the upper torso pad with a posterior portion of the belt with respect to the upper strut when the brace is worn, as taught by Farfan de los Godos, since the posterior connector forms part of a movement limiting means that resists rearward movement of the contact point of the pad, such that the pad is further maintained in the correct position on the body (col. 2, lines 37-47).
Regarding claim 76, Bianchini in view of Trudell further in view of Crawford discloses the claimed invention as discussed above.
Bianchini in view of Trudell further in view of Crawford is silent on a posterior connector configured to couple the upper torso pad with a posterior portion of the belt with respect to the upper strut when the brace is worn.
However, Farfan de los Godos teaches a spinal brace 10 (fig. 3 and col. 1, lines 5-6) comprising a posterior connector 26 configured to couple an analogous torso pad 20 with a posterior portion of the belt 12 with respect to an analogous strut 18 when the brace 10 is worn (col. 4, lines 3-4 and 30-31, strut 18 is also coupled to a pad 20; col. 4, lines 32-41, strap 26 extends from the upper portion of strut 18, which comprises pad 20, and around the posterior of the wearer to the opposite side; as can be seen in figs. 2 and 3, strap 26 overlies part of the posterior of the belt 12 on its way to the front of the wearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the brace of Bianchini in view of Trudell further in view of Crawford with a posterior connector configured to couple the upper torso pad .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Killian et al. US 9,216,130 B2 discloses in fig. 9 a laterally positioned upper and lower strut carrying an upper and lower torso pad, as well as a belt.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786